United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, London, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1642
Issued: August 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2009 appellant filed a timely appeal of an April 29, 2009 decision of the
Office of Workers’ Compensation Programs affirming the September 26, 2008 termination of his
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits for his lumbar condition effective September 26, 2008.
FACTUAL HISTORY
On December 13, 2006 appellant, then a 58-year-old mail handler, filed a traumatic
injury claim alleging that on that date he injured his left hip after being hit by a hamper full of
mail. He stopped worked on January 5, 2007 and returned to light duty on February 5, 2007.

Appellant worked intermittently thereafter. The Office accepted his claim for aggravated lumbar
degenerative disc disease. It paid appellant appropriate compensation.
In a March 16, 2007 attending physician’s report, Dr. Richard Larson, Board-certified in
family medicine, noted that appellant had injured his back “some years ago” in a motor vehicle
accident that resulted in lumbar degenerative disc disease and L4-5 nerve root impingement. He
stated that appellant was treated for the accident at a Veterans Affairs (VA) hospital. Dr. Larson
noted that appellant was injured at work on two occasions. He diagnosed degenerative disc
disease with left radiculopathy, lumbar spine chronic back pain and multiple back injuries.
Dr. Larson found that appellant was partially disabled from January 5 to February 5, 2007 and
totally disabled since March 5, 2007. He advised that appellant was unable to resume any form
of work. In April 11 and July 23, 2007 reports, Dr. Larson reiterated that appellant was
permanently disabled.
In an April 2, 2007 statement, appellant advised that he was injured on November 1, 2006
when “nerves burnt in his back at the VA Hospital.” On November 29, 2006 he was hit in the
back by an all-purpose container (APC) full of mail, but he did not stop work.1 Appellant
reported being struck on the front left side of his hip on December 13, 2006 by a hamper of mail.
He submitted additional reports from Dr. Larson.
On November 20, 2007 the Office referred appellant with a statement of accepted facts to
Dr. Richard Sheridan, a Board-certified orthopedic surgeon, for a second opinion evaluation. In
a January 28, 2008 report, Dr. Sheridan examined appellant’s lumbar spine and found normal
sitting and standing stations and no abnormal rotation or flexion. He also noted that appellant
walked with a left leg limp. Upon examination of the lower extremities, Dr. Sheridan found that
supine straight leg raising signs elicited complaints of low back pain on the respective sides. He
also found full motion of the hip and no evidence of alopecia or pedal edema. Dr. Sheridan
reviewed appellant’s lumbar spine x-ray from April 13, 2007 that revealed broad left paracentral
disc protrusion at L5-S1. He opined that there were no objective findings to support residuals
from the accepted medical condition which had resolved without residuals. Dr. Sheridan stated
that appellant’s symptoms were indicative of a temporary aggravation that had subsided. He
advised that there were no objective findings to support disability from the compensable injury
and that appellant was able to perform his regular duties as a mail handler with respect to the
accepted condition. Dr. Sheridan opined that there was no need for further treatment of the
accepted injury.
In a March 26, 2008 duty status report, Dr. Larson found muscle spasm and pain to the
left hip, upper thigh and left buttock. He found that appellant had lost 90 percent range of
motion of his lumbosacral spine and advised that appellant could not perform his job even with
restrictions. On June 3, 2008 Dr. Larson opined that appellant’s upcoming consultation with an

1

Appellant alleges that he filed a traumatic injury claim for the November 29, 2006 incident. However, the
record contains no evidence pertaining to any such claim.

2

independent medical examiner, an orthopedist, was inappropriate as appellant had a neurologic,
muscular and soft tissue problem, not an orthopedic problem.2
On May 13, 2008 the Office referred appellant with a statement of accepted facts to
Dr. Edward Kahn, a Board-certified orthopedic surgeon, for a referee examination to resolve the
conflict in medical opinion between Drs. Larson and Sheridan regarding appellant’s work-related
residuals and disability.
In a July 3, 2008 report, Dr. Kahn provided a detailed summary of appellant’s injury and
medical treatment. He noted that appellant was struck by a container of mail while at work on
November 29 and December 13, 2006. Dr. Kahn also noted that appellant reported being
involved in a motor vehicle accident in May 2004 from which he developed low back pain and
left leg pain that were essentially the same as he currently experienced except worse. Appellant
reported that he was treated for a motor vehicle accident in June 2004 at the VA Hospital and
continued to be treated for chronic pain, including epidural and facet joint injections. Dr. Kahn
noted that appellant’s low back pain preceded his work-related injury. He noted that appellant
complained of low back pain localized primarily to the left buttock and front and back thigh pain
that tingled into his left foot. Upon examination, Dr. Kahn found that appellant walked with an
exaggerated limp using a cane and could not heel or toe walk secondary to complaints of pain.
Appellant’s back was straight with normal lumbar lordosis, but that palpation elicited pain out of
proportion to the amount of pressure applied to the skin. Palpation did not reveal any muscle
spasm. Dr. Kahn reported that applied axial pressure elicited loud complaints of pain localized
to the low back, but that during the examination appellant was able to twist around several times
to show exactly where the back pain was located. Manual muscle testing of dorsiflexors and
plantar flexors of the ankle were normal.
Dr. Kahn reviewed the x-rays of record and found that disc spaces were generally well
maintained with no instability or fractures. A lumbar spine magnetic resonance imaging (MRI)
scan from May 13, 2007 showed mild degeneration of the L5-S1 disc with facet arthropathy at
L5-S1 and some narrowing of neural foramen on the left side. A repeat MRI scan dated April 7,
2008 showed mild degeneration of L5-S1 disc and some narrowing of neural foramen on the left
side secondary to facet overgrowth. Dr. Kahn diagnosed lumbar sprain. He advised that neither
of the accepted work incidents caused a new onset of pain but an exacerbation of a preexisting
problem from the May 2004 motor vehicle accident. Dr. Kahn noted signs of symptom
magnification and an inconsistent physical examination with grossly positive Waddell signs.
While appellant had some degree of pain, it was difficult to determine what was real. The MRI
scans were primarily degenerative with no acute processes occurring and did not correlate with
appellant’s subjective complaints. Dr. Kahn advised that there were no objective findings to
support residuals from appellant’s accepted condition as his complaints related to preexisting
problems following the May 2004 motor vehicle accident. He found no evidence of ongoing
injury as a result of the November 29 or December 13, 2006 incidents at work. Dr. Kahn
advised that complaints related to the motor vehicle accident should have been resolved by this
time. He determined that appellant’s work capacity was unsupported by objective findings as his
psychosocial overlay clouded whether he could return to work. Dr. Kahn stated that a functional
2

Dr. Larson retired on June 13, 2008. Dr. Shelley Stanko, Board-certified in family medicine, became his new
treating physician beginning August 2008.

3

capacity evaluation would not be beneficial as it would find the same inconsistencies making it
impossible to determine appellant’s actual work capacity. He concluded that there were no
residuals of either the November or December 2006 injuries. Appellant’s ongoing complaints
were based on the 2004 motor vehicle accident injury for which he recommended continued pain
treatment and psychological counseling. Ongoing medical treatment for the accepted injury was
not necessary.
On August 12, 2008 the Office issued a notice of proposed termination of compensation
benefits, finding that the weight of medical evidence, resting with Dr. Kahn, established that the
accepted medical condition had resolved without the need for additional medical treatment.
In an August 12, 2008 duty status report, Dr. Stanko diagnosed degenerative disc disease
with radiculopathy. She determined that appellant was not able to work. In a work status report,
Dr. Stanko noted that appellant was excused from work indefinitely due to his work-related
injury.
On August 28, 2008 appellant disagreed with the proposed termination. He noted that the
2004 motor vehicle accident occurred two and a half years prior to the November 2006 work
injury at which time his problems had stabilized allowing him to perform his usual job.
Appellant also noted continuing treatment at the VA Hospital for pain but never sought treatment
there for his work injuries. He objected to the manner in which the second opinion and referee
examinations were conducted.
In a September 26, 2008 decision, the Office terminated appellant’s compensation
benefits effective that date finding that the report of Dr. Kahn represented the weight of medical
opinion.
On October 9, 2008 appellant requested a review of the written record. He objected to
Dr. Kahn being considered the weight of medical opinion, asserting that he had not been
properly examined. Appellant submitted reports from Dr. Stanko.
In an April 29, 2009 decision, an Office hearing representative affirmed the
September 26, 2008 decision, finding the weight of the medical evidence properly rested with
Dr. Kahn.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 The right to medical benefits for
3

Id.; Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

4

Vivien L. Minor, 37 ECAB 541 (1986).

5

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

4

an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, the Office must establish that the claimant no
longer has residuals of an employment-related condition, which requires further medical
treatment.6
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7 When a case is referred to an
impartial medical specialist for the purpose of resolving a conflict in medical opinion, the
opinion of such specialist, if sufficiently well rationalized and based on a proper background,
must be given special weight.8
ANALYSIS
The Office properly determined that a conflict in medical opinion arose as to whether
appellant had any disability or residuals due to his accepted lumbar degenerative disc disease.
Appellant’s treating physician, Dr. Larson, found that appellant was totally disabled from work
due to residuals of his December 13, 2006 injury. He determined that appellant had chronic
lumbar back pain, continued pain of the left hip, thigh and buttock and had lost 90 percent range
of motion of his lumbar spine. On the other hand, the second opinion physician, Dr. Sheridan,
advised that there were no objective findings to support residuals or disability from the accepted
injury. He noted that the aggravation of appellant’s condition had resolved without the need for
further treatment. The Office properly referred appellant to Dr. Kahn for an impartial medical
examination to resolve the conflict in medical opinion as to whether appellant had any continued
disability or residuals due to the accepted lumbar condition.9
In a July 3, 2008 report, Dr. Kahn examined appellant and determined that he had no
residuals from the accepted work injury. He reviewed the medical record, reported findings on
examination and reviewed diagnostic testing. Dr. Kahn’s examination revealed inconsistencies
and symptom magnification as appellant’s back was straight with normal lumbar lordosis but
regarding palpation of the back he complained of pain out of proportion to the amount of
pressure applied. During examination, appellant elicited loud complaints of pain when the
physician applied axial pressure but appellant was able to twist around several times during
examination to show where his back pain was located. Dr. Kahn noted that appellant walked
with an exaggerated limp using a cane. Although the x-rays of record revealed mild
degeneration of the L5-S1 disc, this finding did not correlate with appellant’s subjective
complaints as his disc spaces were generally well maintained with no instability or fractures.
Furthermore, Dr. Kahn found that work injury caused a temporary exacerbation of a preexisting
6

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

7

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

8

Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

9

See 5 U.S.C. § 8123(a) (section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination).

5

condition from the May 2004 motor vehicle accident. There were no objective findings to
support residuals from appellant’s accepted work injury and his ongoing complaints were due to
his May 2004 injury. Dr. Kahn found that there was no evidence of acute injury as a result of the
December 13, 2006 work injury and that appellant’s incapacity to work was not due to residuals
of his accepted condition. Appellant’s ongoing symptoms and need for continued pain treatment
were due to the motor vehicle accident and not to residuals of the December 13, 2006 work
injury. Dr. Kahn’s findings were based on proper factual and medical history as he had a
statement of accepted facts and his report accurately summarized relevant medical evidence. He
found no basis on which to attribute a continuing condition or disability to the December 13,
2006 work injury.
The Board finds that Dr. Kahn’s opinion is sufficiently well rationalized and based upon
a proper factual background such that it is entitled to special weight10 and establishes that
residuals of the employee’s accepted conditions had resolved.
The Board also finds that medical evidence submitted by appellant after Dr. Kahn’s
report is insufficient to overcome the weight of his opinion or to create another conflict.
Appellant submitted reports dated August 12, 2008 from Dr. Stanko that diagnosed degenerative
disc disease with radiculopathy and advised that appellant was indefinitely unable to work due to
his work-related injury. However, Dr. Stanko did not provide a reasoned or rationalized medical
opinion supporting that appellant had any continuing condition or disability causally related to
the accepted work injury.11 She did not attempt to explain the reasons any continuing condition
or disability would be causally related to the December 13, 2006 work injury that was accepted
for aggravated lumbar degenerative disc disease. Consequently these reports are insufficient to
overcome the report of Dr. Kahn or to create another conflict of medical opinion. Appellant did
not provide any other additional medical evidence supporting a continuing work-related
condition or disability.
For these reasons, the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 26, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for his lumbar condition effective September 26, 2008.

10

See Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008) (when a case is referred to an impartial
medical specialist for the purpose of resolving a conflict in medical opinion, the opinion of such specialist, if
sufficiently well rationalized and based on a proper background, must be given special weight).
11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 29, 2009 and September 26, 2008 are affirmed.
Issued: August 11, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

